Case 16-00218        Doc 35     Filed 11/19/18     Entered 11/19/18 12:09:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 00218
         Johnny Lee Stokes
         Gevenia Margurette Stokes
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/06/2016.

         2) The plan was confirmed on 04/11/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/11/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/10/2018.

         5) The case was Dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-00218             Doc 35         Filed 11/19/18    Entered 11/19/18 12:09:36                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $9,246.00
           Less amount refunded to debtor                                $532.09

 NET RECEIPTS:                                                                                            $8,713.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $346.65
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,346.65

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACC Consumer Finance LLC                Unsecured     20,800.00            NA              NA            0.00       0.00
 Advocate South Suburban Hosp.           Unsecured          75.00           NA              NA            0.00       0.00
 American InfoSource LP                  Unsecured         750.00        711.67          711.67          23.39       0.00
 American InfoSource LP                  Unsecured      1,450.00       1,378.22        1,378.22          47.51       0.00
 American InfoSource LP as agent for     Unsecured         450.00        439.49          439.49          10.92       0.00
 American InfoSource LP as agent for     Unsecured           0.00        149.42          149.42           5.15       0.00
 Asset Acceptance LLC                    Unsecured      6,000.00            NA              NA            0.00       0.00
 AT&T Mobility                           Unsecured         850.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                    Unsecured      1,850.00       1,244.42        1,244.42          42.89       0.00
 Bank of America                         Unsecured         200.00           NA              NA            0.00       0.00
 Car Credit Stop                         Secured        1,700.00           0.00        1,700.00      1,700.00      81.82
 Check Into Cash                         Unsecured         600.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      6,000.00     11,365.85        11,365.85        391.74        0.00
 Comcast                                 Unsecured         400.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      3,850.00       5,272.51        5,272.51        181.75        0.00
 Cresent Recovery                        Unsecured      1,000.00            NA              NA            0.00       0.00
 Department Of Education                 Unsecured     15,300.00     17,387.85        17,387.85        599.38        0.00
 Equifax                                 Unsecured           0.00           NA              NA            0.00       0.00
 ER Solutions                            Unsecured      1,450.00            NA              NA            0.00       0.00
 Evergreen Medical Specialists           Unsecured         220.00           NA              NA            0.00       0.00
 Experian                                Unsecured           0.00           NA              NA            0.00       0.00
 Fifth Third Bank                        Unsecured      1,400.00            NA              NA            0.00       0.00
 Foundation Emergency Serv.              Unsecured         350.00           NA              NA            0.00       0.00
 Gary Sanitary District                  Unsecured         400.00           NA              NA            0.00       0.00
 Gateway Financial Services              Unsecured      9,400.00     17,320.16        17,320.16        597.04        0.00
 Genesis Lending Serv.                   Unsecured      1,300.00            NA              NA            0.00       0.00
 Green Tree                              Unsecured      1,700.00            NA              NA            0.00       0.00
 Helig Myers/Houasehold Fin.             Unsecured      4,800.00            NA              NA            0.00       0.00
 Horseshoe Casino                        Unsecured         300.00           NA              NA            0.00       0.00
 HSBC                                    Unsecured         700.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured     18,000.00     12,504.00        12,504.00        431.03        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-00218             Doc 35           Filed 11/19/18    Entered 11/19/18 12:09:36              Desc         Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted      Allowed         Paid         Paid
 Illinois Dept Of Human Services           Unsecured      1,150.00       1,117.00      1,117.00          38.51       0.00
 Illinois Title Loan                       Unsecured      2,600.00            NA            NA            0.00       0.00
 Indiana American Water                    Unsecured         300.00           NA            NA            0.00       0.00
 IRS Priority Debt                         Priority       2,561.00            NA            NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured      6,450.00         713.72        713.72          23.46       0.00
 Lerner Mail Order                         Unsecured         700.00           NA            NA            0.00       0.00
 Marcia R. Watson                          Unsecured      7,700.00            NA            NA            0.00       0.00
 Midland Credit Management                 Unsecured      2,500.00            NA            NA            0.00       0.00
 Midwest Savers                            Unsecured      2,200.00            NA            NA            0.00       0.00
 Montgomery Ward/GE Money Bank             Unsecured      1,200.00            NA            NA            0.00       0.00
 Nicor Gas                                 Unsecured         600.00      1,835.20      1,835.20          60.32       0.00
 NIPSCO                                    Unsecured         950.00           NA            NA            0.00       0.00
 Northern Indiana Public Service Company   Unsecured      2,200.00       2,195.71      2,195.71          72.16       0.00
 Payday Loan Store                         Unsecured           0.00        682.67        682.67          20.25       0.00
 Peoples Gas                               Unsecured      1,500.00            NA            NA            0.00       0.00
 Quantum3 Group LLC as agent for           Unsecured      1,500.00            NA            NA            0.00       0.00
 S and P Encore                            Unsecured      9,650.00            NA            NA            0.00       0.00
 SBC/Ameritech                             Unsecured         200.00           NA            NA            0.00       0.00
 SCA/Evans/Hudson United Bank              Unsecured         800.00           NA            NA            0.00       0.00
 Sears Bankruptcy Recovery                 Unsecured      1,500.00            NA            NA            0.00       0.00
 Speedy Cash 128                           Unsecured      1,250.00            NA            NA            0.00       0.00
 Sprint Corp                               Unsecured         600.00        596.35        596.35          19.60       0.00
 Sprint Corp                               Unsecured         700.00        685.93        685.93          20.34       0.00
 St. Mary Medical Center                   Unsecured         250.00           NA            NA            0.00       0.00
 TCF National Bank                         Unsecured         300.00           NA            NA            0.00       0.00
 Transunion                                Unsecured           0.00           NA            NA            0.00       0.00
 Universal Acceptance C                    Unsecured      6,400.00            NA            NA            0.00       0.00
 University of Chicago Hospital            Unsecured         120.00           NA            NA            0.00       0.00
 University of IL ER                       Unsecured         100.00           NA            NA            0.00       0.00
 Wells Fargo Auto Finance/AFG              Unsecured     29,400.00            NA            NA            0.00       0.00
 WFNNB                                     Unsecured         900.00           NA            NA            0.00       0.00
 Wow Internet & Cable                      Unsecured      2,300.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-00218        Doc 35      Filed 11/19/18     Entered 11/19/18 12:09:36             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,700.00          $1,700.00             $81.82
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,700.00          $1,700.00             $81.82

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $75,600.17          $2,585.44              $0.00


 Disbursements:

         Expenses of Administration                             $4,346.65
         Disbursements to Creditors                             $4,367.26

 TOTAL DISBURSEMENTS :                                                                       $8,713.91


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
